DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on January 25, 2021 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaritz et al (US 2003/0193110) in view of Larsen et al (US 3,351,495) with evidence provide by  Ticona, GUR 4130, 2007.
Regarding claims 1-2, Yaritz teaches a polymer composition for producing gel extruded articles ([0003], [0004]) comprising a plasticizer ([0009]).  The composition contains an ultra-high molecular weight polyethylene such as GUR 4130 ([0008]).  As evidenced by Ticona, this is a high density polyethylene (density: 930 kg/m3) and is in particle form (powder).  The polymer powder and the plasticizer are combined ([0006]).

Larsen teaches polyolefin resin (col. 2, lines 35-55) which contains fillers such as calcium or magnesium carbonates (col. 4, lines 10-20) which are not soluble in the plasticizer (col. 3, lines 60-70).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the carbonates of Larsen as the filler of Yaritz.  One would have been motivated to do so because Yaritz directly teaches one to do so ([0010]).
While the prior art references are silent to the carbonates being an acid scavenger, given that the filler is the exact same material as presently claimed, it would inherently have the desired acid scavenging properties.
Regarding claim 5, Yaritz teaches that the high density polyethylene particles are present in the composition in an amount up to about 50% by weight (Examples).
Regarding claim 6, Yaritz teaches that the plasticizer comprises paraffinic oils or an ester ([0009]).
Regarding claim 7, Yaritz teaches that the polyethylene has a molecular weight from 4-5 million ([0008]).
Regarding claim 8, Yaritz teaches that the polyethylene is an ultra-high molecular weight polyethylene ([0008]).  It is noted that “Ziegler-Natta catalyzed” is a product-by-process limitation and does not carry much patentable weight.
Regarding claim 9, Yaritz teaches that the plasticizer can be dibutyl phthalate ([0009]).
Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahi et al (US 5,106,563) in view of Iwanami et al (US 4,704,423)
Regarding claims 1-3, 6 and 8-9, Yahi teaches a polymer composition (Abstract) for producing gel extruded article (Abstract) comprising a plasticizer such as nonane, n-decane, n-dodecane (col. 6, 
Yahi teaches that the composition can contain additives (col. 10, lines 10-15), however, it fails to teach the addition of an acid scavenger.
Iwanami teaches the inclusion of a hydrotalcite (which is a carbonate) (Abstract) in a polyolefin resin (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the hydrotalcite of Iwanami in as an additive in the composition of Yahi.  One would have been motivated to do so in order to improve the effect of the residual chlorine which is produced when the olefin is made via a Ziegler type catalyst (Iwanami, Abstract).  Therefore, the hydrotalcite behaves like an acid scavenger.  
	Regarding claim 4, modified Yahi teaches that the amount of the hydrotalcite is less than 0.3 % by weight (Iwanami, col. 4, lines 35-45).
	Regarding claim 5, Yahi teaches that the composition contains 15 to 80 parts by weight of the polyethylene (col. 6, lines 15-25).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahi et al (US 5,106,563) in view of Iwanami et al (US 4,704,423) with evidence provided by Yaritz et al (US 2003/0193110).
The discussion regarding Yahi and Iwanami in paragraph 5 above is incorporated here by reference.
Regarding claim 7, Yahi teaches that the polyethylene is an ultrahigh molecular weight polyethylene (Abstract).  As evidenced by Yaritz, ultrahigh molecular weight polyethylene is a polyethylene polymer with a molecular weight of greater than 500,000 ([0008]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,875,991 in view of Iwanami et al (US 4,794,423). 
The claims of ‘991 recite the polymer composition for producing gel extruded articles comprising a plasticizer and high density polyethylene particles.  However, it is silent to the presence of the inorganic acid scavenger.
Iwanami teaches the inclusion of a hydrotalcite (which is a carbonate) (Abstract) in a polyolefin resin (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the hydrotalcite of Iwanami in as an additive in the composition ‘991.  One would have been motivated to do so in order to improve the effect of the residual chlorine which is produced when the olefin is made via a Ziegler type catalyst (Iwanami, Abstract).  Therefore, the hydrotalcite behaves like an acid scavenger.  
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-33 of copending Application No. 17/129,266 in view of Iwanami et al (US 4,794,423). 
The claims of copending ‘266 recite the polymer composition for producing gel extruded articles comprising a plasticizer and high density polyethylene particles.  However, it is silent to the presence of the inorganic acid scavenger.
Iwanami teaches the inclusion of a hydrotalcite (which is a carbonate) (Abstract) in a polyolefin resin (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the hydrotalcite of Iwanami in as an additive in the composition ‘266.  One would have been .  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764